Exhibit 99.01 ROVION, INC. Financial Statements with Independent Auditors’ Report For the Years Ended December 31, 2009 and 2008 Page Report of Independent Auditors 1 Consolidated Balance Sheetsas of December 31, 2009 and 2008 2 Consolidated Statement of Operations for the years ended December 31, 2009 and 2008 3 Consolidated Statement of Changes in Stockholders’ Equityfor the years ended December 31, 2009 and 2008 4 Consolidated Statement of Cash Flows for the years ended December 31, 2009 and 2008 5 Notes to the Consolidated Financial Statements 6 DIGITALPOST INTERACTIVE, INC. Unaudited Proforma Condensed Consolidated Financial Statements Page Headnote 14 Unaudited Pro Forma Condensed Consolidated Balance Sheet as of June 30, 2010 15 Unaudited Pro Forma Condensed Consolidated Statement of Operations for the Three Months Ended June 30, 2010 16 Unaudited Pro Forma Condensed Consolidated Statement of Operations for the Six Months Ended June 30, 2010 17 Unaudited Pro Forma Condensed Consolidated Statements of Operations for the Year Ended December 31, 2009 18 Notes To Unaudited Pro Forma Condensed Financial Statements 19 ROVION, INC. UnauditedCondensed Consolidated Financial Statements Page Unaudited Condensed Consolidated Balance Sheet as of June 30, 2010 20 Unaudited Condensed Consolidated Statement of Operations for the Three and SixMonths Ended June 30, 2010 21 Unaudited Condensed Consolidated Statements of Operations for the Threeand Six Months Ended June 30, 2009 and 2008 22 Notes To Unaudited Condensed Financial Statements 23 REPORT OF INDEPENDENT AUDITORS To the Board of Directors of Rovion, Inc. We have audited the consolidated balance sheets of Rovion, Inc. (the Company) as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ equity, and cash flows foreach of theyears then ended.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, theconsolidated financial position of the Company as of December31, 2009 and 2008, and the consolidated results of its operations and its cash flows for each of the years ended December 31, 2009 and 2008, in conformity with accounting principles generally accepted in the UnitedStates ofAmerica. /s/ HASKELL & WHITE LLP Irvine, California November 11, 2010 1 ROVION, INC. CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2009 and 2008 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Unbilled receivables - Prepaid expenses Total Current Assets Property and equipment, net Security deposits Intangible assets Total Assets $ $ LIABILITES AND STOCKHOLDERS' EQUITY Line of credit $ $ Notes payable, current portion Accounts payable Accrued expenses Accrued separation obligations - Deferred rent Deferred revenues Capital lease obligations, current - Total Current Liabilities Notes payable, less current portion Capital lease obligations, less current portion - Total Liabilities Common Stock, $0.01 par value; 25,000,000 shares authorized, 13,507,357 issued and outstanding at December 31, 2009 and 2008 Treasury stock, at cost Additional paid-in capital Accumulated deficit Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes toconsolidated financial statements. 2 ROVION, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2009 and 2008 Revenue $ $ Cost of sales Gross profit Operating Expenses General and administrative Sales and marketing Research and development Total Operating Expenses Loss From Operations Other Income (Expense) Interest income Interest expense Loss before income tax benefit Income tax benefit - - Net Loss $ $ See accompanying notes toconsolidated financial statements. 3 ROVION, INC. CONSOLIDATED STATEMENTS OF STOCKHOLERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2009 and 2008 Common Treasury Additional Total Stock Stock Paid-In Accumulated Stockholders' Shares Amount Shares Amount Capital Deficit Equity Balance, December 31, 2007 $ $ $ 6,088,000 $ $ Issuance of common stock, purchase of Thrive Video, Inc. - - - Stock compensation expense - Net loss - Balance, December 31, 2008 Stock compensation expense - Net loss - Balance, December 31, 2009 $ See accompanying notes toconsolidated financial statements. 4 ROVION, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2009 and 2008 Cash Flows From Operating Activities Net Loss $ $ Adjustments to reconcile net loss to cash used in operations: Depreciation Bad debt expense Non-cash stock compensation expense Effect of changes in non-cash operating assets and liabilities Accounts receivable Unbilled receivables Prepaid expenses Security deposits Accounts payable Deferred rent - Accrued expenses Accrued separation obligations Deferred revenues Net cash used in operating activities Cash Flows From Investing Activities Cash acquired through acquisition of Thrive Video, Inc. - Purchase of property and equipment Net cash used in investing activities Cash Flows From Financing Activities Principal payments on capital leases Proceeds from the issuance of notes payable Principal payments on notes payable - Fees paid for acquisition - Net cash provided (used in) by financing activities Decrease in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and Cash Equivalents, End of Year $ $ Supplemental Disclosures: Cash paid for interest $ $ Acquisition of Thrive Video, Inc. through issuance of common stock (Note 2)
